

116 SJ 6 IS: Removing the deadline for the ratification of the equal rights amendment.
U.S. Senate
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 6IN THE SENATE OF THE UNITED STATESJanuary 25 (legislative day, January 24), 2019Mr. Cardin (for himself and Ms. Murkowski) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONRemoving the deadline for the ratification of the equal rights amendment.
	
 That notwithstanding any time limit contained in House Joint Resolution 208, 92nd Congress, as agreed to in the Senate on March 22, 1972, the article of amendment proposed to the States in that joint resolution shall be valid to all intents and purposes as part of the Constitution whenever ratified by the legislatures of three-fourths of the several States.